Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not fall within the maximum abstract length, and it does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” Correction is required.  See MPEP § 608.01(b).

 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,147,252. This is a statutory double patenting rejection.
Claim 7 of the instant invention requires “a fish-shaped body, the fish-shaped body including plastic,” which is anticipated by “a plastic fish-shaped body” of ‘252. The instant invention requires “the first ink being patterned” which is in the same scope as than that of ‘252, stating “the first thermochromatic ink is provided in at least a pattern…” since, in both claims, the first ink and the first thermochromatic ink are equated. The remainder of claim 7 of the instant invention and claim 1 of ‘252 are the same. Similarly, claims 23 of the instant invention and claim 17 of ‘252 encompass the same claim scope.
Claim 8 of the instant invention is verbatim claim 2 of ‘252; likewise, claims 9-22 & 24-26 encompass the same claim scope as US11147252. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,455,820. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘820 anticipates “the fish-shaped body including plastic,” as discussed in the disclosure “A process where materials are applied to a plastic fishing lure surface is performed, producing a lure that possesses chromatic vicissitude as a result of water temperature fluctuations,” Col. 1, lines 31-34, as it pertains to claims 7 & 23 of the instant invention. Claims 8-22 & 24-25 of the instant invention cover the same scope as claims 2-12, 14-17, & 19 of ‘820.
Similar to the discussions above, Claims 7-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10,070,635; over claims 1-4 & 7-18 of US 9,814,222; over claims 1-4 & 7-18 of US 9,516,869; and over claims 1-3 & 6-19 of US 9,113,618.

Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the claimed combination of aspects of the fishing lure requiring a base layer of non-thermochromatic ink (i.e. not “the reversible change in the colour of a compound when it is heated or cooled” as “thermochromatic” is defined by sciencedirect.com) covering a portion of a fish-shaped lure body, a first ink layer comprising thermochromatic ink in a pattern across the body, and one or more of eyes, mouth lines, gill lines, fin markings, and scale markings provided in non-thermochromatic ink. The lure especially requiring the first thermochromatic ink layer having different opacities in a pattern across the lure body, the first thermochromatic ink layer being transparent when the lure is at a first temperature such that the first thermochromatic ink layer reveals at least one of the base layer and a second ink layer.
While prior art of record discloses color-changing effects, such as in US 3763588 and US 4731948, it would not have been obvious to provide such a color-changing effect across only a portion of the lure body such that the remainder of the lure is covered by the base layer.
While gradient and other patterns with fading opacities are known in the art, such as in US 4787167, US 4803793, US 5564220, it would not have been obvious to provide such a color-changing effect across only a portion of the lure body such that the remainder of the lure is covered by the base layer.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as noted in the parent applications: 16667663, 16126373, 15808379, 15370241, 14828026, and 13316417.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643